NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


ANTOINETTE E. PELZER,                  :   Civ. Action No. 18-11615 (RMB)
                                       :
                   Petitioner,         :
                                       :
              v.                       :                OPINION
                                       :
SARAH DAVIS, Administrator,            :
and ATTORNEY GENERAL                   :
OF THE STATE OF NEW JERSEY,            :
                                       :
                   Respondents.        :
                                       :

      On July 13, 2018, Petitioner filed a petition for writ of

habeas corpus, challenging her October 24, 2013 conviction in the

Superior Court of New Jersey, Atlantic County for two counts of

murder. (Pet., ECF No. 1.) On July 16, 2018, this Court ordered

Respondents to file an answer to the petition. (Order, ECF No. 2.)

On August 6, 2018, Petitioner filed a motion to appoint pro bono

counsel and for an extension of time to file a reply to the answer.

(Mot. to Appoint Counsel, ECF No. 4.)

      On August 24, 2018, Respondents filed an answer to the

petition, arguing that Petitioner failed to exhaust all claims in

the state courts and that the mixed petition should be dismissed

or denied. (Answer, ECF No. 6.) For the reasons discussed below,

the   Court    will   dismiss    the   mixed   habeas   petition   to   permit
Petitioner an opportunity to exhaust her unexhausted claims. The

Court will dismiss the motion to appoint counsel as moot.

I.      PROCEDURAL HISTORY

        On August 30, 2013, Petitioner pled guilty in the Superior

Court of New Jersey, Atlantic County to two counts of murder in

violation of N.J.S.A. 2C:11-3A(3). (Answer, Ex. 2, ECF No. 6-3 at

1-5.)    Petitioner     was    sentenced        on   October       24,    2013   to   two

consecutive 40-year terms of imprisonment, subject to an 85% parole

disqualifier. (Answer, Ex. 3, ECF No. 6-4 at 18.)

        On May 30, 2014, Petitioner appealed based on excessive

sentence. (Answer, Ex. 5, ECF No. 6-6.) The Appellate Division

held a hearing and denied Petitioner’s appeal on December 4, 2014.

(Answer, Ex. Nos. 6, 7, ECF No. 6-7, 6-8.) Petitioner sought

certification from the New Jersey Supreme Court, and her petition

was denied on May 19, 2015. (Answer, Ex. 8, ECF No. 6-9.)

        On June 17, 2015, Petitioner filed a petition for post-

conviction    relief    in    the    Superior        Court    of    New   Jersey,     Law

Division.    (Answer,    Ex.    9,   ECF       No.   6-10.)    A    PCR    hearing    was

conducted before the Honorable Michael Blee, J.S.C. on June 21,

2016. (Answer, Ex. 10, ECF No. 6-11.) The PCR Court denied relief

by order dated July 6, 2016. (Answer, Ex. 11, ECF No. 6-12.)

Petitioner appealed the PCR Court’s decision. (Answer, Ex. 12, ECF

No. 6-13.)



                                           2
      On November 13, 2017, Petitioner’s PCR appeal was denied in

part and remanded in part by the Appellate Division. (Answer, Ex.

13, ECF No. 6-14.) The Appellate Division noted the PCR Court did

not address the defendant’s pro se arguments, although it was

obliged to do. (Id., ECF No. 6-14 at 4.) The Appellate Division

remanded for the PCR Court to address Petitioner’s pro se claims.

(Id.) Petitioner filed a petition for certification in the New

Jersey Supreme Court, and the petition was denied on March 12,

2018. (Answer, Ex. 14, ECF No. 6-15.) Petitioner filed a petition

for writ of habeas corpus in this Court on July 13, 2018. The

remand proceeding had not yet been held before the PCR Court.

(Answer, ECF No. 6 at 12.)

II.   EXHAUSTION

      28 U.S.C. § 2254(b)(1)(A) provides that “[a]n application for

a writ of habeas corpus on behalf of a person in custody pursuant

to the judgment of a State court shall not be granted unless it

appears   that—(A)     the   applicant        has   exhausted      the    remedies

available in the courts of the State[.]” A petitioner must give

the   state   courts   a   full   opportunity       to   resolve    any   federal

constitutional issues by invoking one complete round of the State’s

established review process. O’Sullivan v. Boerckel, 526 U.S. 838,

845 (1999).

      A   habeas   petition       that       contains    both   exhausted      and

unexhausted claims is a mixed petition that must be dismissed

                                         3
without prejudice. Rose v. Lundy, 455 U.S. 509. 522 (1982). An

exception to the exhaustion requirement exists where there is no

opportunity to obtain redress in state court. Duckworth v. Serrano,

454 U.S. 1, 3 (1981). Futility may be established where a state

court would refuse on procedural grounds to hear the merits of the

claims. Szuchon v. Lehman, 273 F.3d 299, 323 (3d Cir. 2001).

Exhaustion is not futile unless state law clearly forecloses state

court review. Lines v. Larkin, 208 F.3d 153, 162-63 (3d Cir. 2000).

     Here, the Appellate Division remanded in part to the PCR Court

for the PCR Court to address Petitioner’s pro se claims. (Answer,

Ex. 13, ECF No. 6-14.) The habeas petition presents both the

exhausted    PCR   claim   raised   by   Petitioner’s   counsel   and   the

unexhausted pro se claims Petitioner raised in the PCR Court, which

have not been addressed as ordered by the Appellate Division’s

remand to the PCR Court. (Pet., ECF No. 1, ¶12.) Therefore, the

habeas petition is a mixed petition that must be dismissed without

prejudice.

     A district court should stay a § 2254 habeas proceeding when

dismissing the petition as unexhausted may result in the petitioner

losing his opportunity for habeas review because the one-year

statute of limitations period may expire prior to exhaustion of

state court remedies. Rhines v. Weber, 544 U.S. 269, 275-76 (2005).

This is not such a case.



                                     4
     Petitioner’s direct appeal became final on August 18, 2015,

90 days after the New Jersey Supreme Court denied her petition for

certification. See Gonzalez v. Thayer, 565 U.S. 134, 150 (2012)

(for petitioners who do not seek certiorari from the Supreme Court

on direct review, judgment becomes final upon expiration of the

time for seeking such review). Petitioner, however, filed a PCR

petition on June 17, 2015, before the statute of limitations under

28 U.S.C. § 2244(d)(1)(A) started to run. The one-year statute of

limitations   period   has    not   begun       because   Petitioner’s    PCR

proceedings   are   still    pending       on   remand.   See   28   U.S.C.   §

2244(d)(2); see e.g. Johnson v. Hastings, Civ. No. 13-0305(KM),

2014 WL 5159969 (D.N.J. Oct. 10, 2014) (statute of limitations

resumed running after PCR proceedings on remand were final).

Petitioner is not in danger of losing her opportunity to bring her

habeas claims based on the one-year habeas statute of limitations.

Therefore, the Court need not stay this matter pending exhaustion.

Petitioner must timely file a new habeas petition upon exhausting

her state court remedies in the PCR remand proceedings.

III. MOTION TO APPOINT COUNSEL

     Petitioner filed an application for appointment of counsel

pursuant to 18 U.S.C. § 3006A(g). The Court will dismiss the motion

as moot because the habeas petition will be dismissed without

prejudice for exhaustion of state remedies. Petitioner may renew



                                       5
her motion for appointment of counsel upon filing a new habeas

petition after exhausting her state court remedies.

IV.   CERTIFICATE OF APPEALABILITY

      This Court must determine whether Petitioner is entitled to

a certificate of appealability in this matter. See Third Circuit

Local Appellate Rule 22.2. The Court must issue a certificate of

appealability if the petitioner “has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A

petitioner makes such a showing if “reasonable jurists could debate

whether … the petition should have been resolved in a different

manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473

(2000) (quoting Estelle v. Barefoot, 463 U.S. 880, 893, n.4

(1983)). Reasonable jurists would not debate the propriety of

dismissing   the   habeas   petition   without   prejudice   based   on

Petitioner’s failure to exhaust state court remedies.

V.    CONCLUSION

      For the reasons discussed above, the Court will dismiss this

mixed petition without prejudice to permit Petitioner to exhaust

the pro se claims she raised in the PCR Court. A certificate of

appealability shall not issue.




                                  6
An appropriate Order follows.



Date: January 4, 2019

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                7
